 



EXHIBIT 10.10
GUARANTY
     THIS GUARANTY, dated as of August 20, 2007 (as amended, modified or
supplemented from time to time in accordance with its terms, this “Guaranty”),
is issued by EXTERRAN HOLDINGS, INC., a Delaware corporation (together with its
successors and permitted assigns, the “Guarantor”), for the benefit of EXTERRAN
ABS 2007 LLC, a Delaware limited liability company (together with its successors
and permitted assigns, the “Issuer”), EXTERRAN ABS LEASING 2007 LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
“Equipment Lessor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as indenture trustee on behalf of the parties set forth in
the hereinafter defined Indenture (together with its successors and permitted
assigns, the “Indenture Trustee”; each of the Issuer and the Indenture Trustee
(for the benefit of the Noteholders, any Series Enhancer and any Interest Rate
Hedge Provider), a “Beneficiary” and collectively, the “Beneficiaries”).
          PRELIMINARY STATEMENTS:
          (1) The Issuer, Equipment Lessor and Exterran, Inc. (“EI”) have
entered into that certain Management Agreement, dated as of August 20, 2007 (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Management Agreement”) pursuant to which EI has and will manage
certain Compressors on behalf of the Issuer;
          (2) The Issuer is issuing one or more classes of notes (collectively,
the “Notes”) pursuant to that certain Indenture (as amended, modified or
supplemented from time to time in accordance with its terms, the “Indenture”),
dated as of August 20, 2007, among the Issuer, Equipment Lessor and the
Indenture Trustee, which Notes will be collateralized by, inter alia, all of the
Issuer’s right, title and interest in and to the Owner Compressors, the User
Contracts and the Management Agreement;
          (3) EI is a wholly-owned subsidiary of the Guarantor;
          (4) Guarantor will obtain substantial direct and indirect benefit from
the management of the Compressors by EI, and is willing to provide this guaranty
on the terms and conditions set forth herein; and
          (5) Beneficiaries have entered into the Indenture in reliance upon the
benefits of this Guaranty;
     NOW, THEREFORE, in consideration of the premises and other consideration,
the receipt and sufficiency of which is hereby acknowledged by the Guarantor,
the Guarantor hereby agrees as follows:
     SECTION 1. Definitions. Capitalized terms used in this Guaranty, unless
otherwise defined herein, shall have the meaning set forth in Appendix A to the
Indenture.
     SECTION 2. Guaranty. Guarantor hereby irrevocably, absolutely and
unconditionally guarantees: (i) the full and timely performance by EI of all of
its payment and deposit obligations as the initial Manager under the Management
Agreement (EI in this capacity, the “Guaranteed Party”) and all other amounts
from time to time owing by EI under the Management Agreement, and (ii) the full
and timely performance of, and compliance with each and every other duty,
agreement, covenant, undertaking, indemnity, and obligation of the Guaranteed
Party under the Management Agreement, in each case, howsoever created, arising
or evidenced, whether direct or indirect, primary or secondary, absolute or
contingent, joint or several, now or hereafter existing or due or to become due,
which arises

 



--------------------------------------------------------------------------------



 



out of or in connection with the Management Agreement (all of such obligations
described in clauses (i) and (ii) being hereinafter collectively called the
“Obligations”); provided that nothing contained herein shall be deemed to
constitute liability of or credit recourse to the Guarantor for payment of:
(A) losses arising from the financial inability of, or failure by, a User to
make contract payments or other payments under a User Contract, (B) losses
arising from the failure of the remarketing proceeds of a Compressor to equal or
exceed the Appraised Value thereof for reasons other than the Manager’s failure
to comply with the Services Standard, or (C) the Notes. Guarantor further agrees
to pay all costs and expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by any Beneficiary in endeavoring to collect the
Obligations, or any part thereof, and in enforcing this Guaranty.
     SECTION 3. Continuing Guaranty. This Guaranty shall in all respects be a
continuing, absolute and unconditional guaranty, and shall remain in full force
and effect (notwithstanding, without limitation, that at any time or from time
to time all Obligations may have been performed in full), subject to
discontinuance only upon performance in full of: (i) all Obligations and (ii)
any and all expenses paid or incurred by a Beneficiary in endeavoring to collect
the Obligations and in enforcing this Guaranty; and all of the agreements and
obligations under this Guaranty shall remain fully in effect until all such
obligations and expenses finally shall have been performed in full.
     SECTION 4. Rescission. Guarantor further agrees that, if at any time all or
any part of any payment theretofore applied by Beneficiary to any of the
Obligations is or must be rescinded or returned by Beneficiary for any reason
whatsoever, such Obligations shall, for the purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by Beneficiary, and
this Guaranty shall continue to be effective or be reinstated, as the case
maybe, as to such Obligations, all as though such application by Beneficiary had
not been made.
     SECTION 5. Certain Actions. Each Beneficiary may, from time to time at its
sole discretion and without notice to Guarantor, take any or all of the
following actions without affecting the obligations of Guarantor hereunder:
(a) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to Guarantor, with respect to any of the Obligations or
any obligation hereunder; (b) extend or renew for one or more periods
(regardless of whether longer than the original period), alter or exchange any
of the Obligations, or release or compromise any obligation of Guarantor
hereunder or any obligation of any nature of any other obligor including EI with
respect to any of the Obligations; and (c) resort to Guarantor for performance
of any of the Obligations, regardless of whether Beneficiary shall have
proceeded against any other obligor primarily or secondarily obligated with
respect to any of the Obligations.
     SECTION 6. Subrogation. Any amounts received by a Beneficiary from
whatsoever source on account of the Obligations may be applied by it toward the
satisfaction of such of the Obligations, and in such order of application, as
Beneficiary may from time to time elect. Until one year and one day after
performance in full of all Obligations, the performance of all of Guarantor’s
obligations hereunder and the termination of this Guaranty, no amount expended
by or for the account of Guarantor pursuant to this Guaranty shall entitle
Guarantor by subrogation, indemnity or otherwise to any payment by EI or from or
out of any property of EI, and Guarantor shall not exercise any right or remedy
against EI or any property of EI by reason of any performance by Guarantor of
this Guaranty. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
performed in full, such amount shall be held in trust for the benefit of the
Beneficiaries and shall forthwith be paid to the Indenture Trustee to be
credited and applied upon the Obligations in accordance with the terms of this
Guaranty.

2



--------------------------------------------------------------------------------



 



     SECTION 7. Waiver; Waiver of Defenses. Guarantor hereby expressly waives:
(a) notice of any Beneficiary’s acceptance of this Guaranty; (b) notice of the
existence or creation or non performance of all or any of the Obligations;
(c) demand and all other notices whatsoever (provided that nothing contained in
this clause (c) shall affect any obligations to give notice or make demand as
set forth in the Management Agreement); and (d) all diligence in protection of
or realization upon the Obligations or any thereof, any obligation hereunder, or
guaranty of any of the foregoing. To the fullest extent permitted by Applicable
Law, Guarantor agrees not to assert, and hereby waives for the benefit of each
Beneficiary, all rights (whether by counterclaim, setoff or otherwise) and
defenses (including, without limitation, the defense of fraud or fraud in the
inducement), whether acquired by subrogation, assignment or otherwise, to the
extent that such rights and defenses may be available to Guarantor to avoid
performance of its obligations under this Guaranty in accordance with the
express provisions of this Guaranty.
     SECTION 8. Unconditional Nature of Guaranty. This Guaranty shall constitute
a guaranty of performance and not of collection, and the Guarantor specifically
agrees that it shall not be necessary, and that the Guarantor shall not be
entitled to require, before or as a condition of enforcing the liability of the
Guarantor under this Guaranty or requiring performance of the Obligations by the
Guarantor hereunder, or at any time thereafter, that any Person: (a) file suit
or proceed to obtain or assert a claim for personal judgment against EI or any
other Person that may be liable for any Obligations; (b) make any other effort
to obtain performance of any Obligations from EI or any other Person that may be
liable for such Obligations; (c) exercise or assert any other right or remedy to
which such Person is or may be entitled in connection with any Obligations or
other guaranty therefor; or (d) assert or file any claim against the assets of
EI or any other Person liable for any Obligations. Notwithstanding anything
herein to the contrary, no provision of this Guaranty shall require the
Guarantor to perform or discharge any Obligations prior to the time such
Obligations are performable. No delay on any Beneficiary’s part in the exercise
of any right or remedy shall operate as a waiver thereof, and no single or
partial exercise by any Beneficiary of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy; nor
shall any modification or waiver of any of the provisions of this Guaranty be
binding upon Beneficiary except as expressly set forth in a writing duly signed
by each Beneficiary. The Beneficiaries may in all events pursue their rights
under this Guaranty prior to or simultaneously with pursuing their various
rights referred to in the Management Agreement, as the Beneficiaries may
determine. No action of any Beneficiary permitted hereunder shall in any way
affect or impair any Beneficiary’s rights or Guarantor’s obligations under this
Guaranty. For the purposes of this Guaranty, Obligations shall include all of
EI’s obligations under the Management Agreement, notwithstanding any right or
power of EI or anyone else to assert any claim or defense as to the invalidity
or unenforceability of any such obligation, and no such claim or defense shall
affect or impair the obligations of Guarantor hereunder. The obligations of the
Guarantor are unlimited in amount (but not greater than the Obligations plus
costs and expenses payable hereunder) and shall be continuing and irrevocable,
absolute and unconditional, primary, original and immediate and not contingent
and shall remain in full force and effect without regard to and not be released,
discharged or in any way affected by any circumstance or condition (other than
by performance in full of Obligations) including, without limitation, the
occurrence of any one or more of the following:
     (i) any lack of validity or enforceability of any of the Obligations under
the Management Agreement or any document entered into in connection with the
transactions contemplated by the Management Agreement, any provision thereof, or
any other agreement or instrument relating thereto or the absence of any action
to enforce the same;
     (ii) any failure, omission, delay or lack on the part of the Beneficiaries
to enforce, assert or exercise any right, power, privilege or remedy conferred
on the Beneficiaries in the Management Agreement or this Guaranty, or the
inability of the

3



--------------------------------------------------------------------------------



 



Beneficiaries to enforce any provision of the Management Agreement for any
reason, or any other act or omission on the part of the Beneficiaries; provided
that the foregoing shall not apply to applicable statutes of limitation;
     (iii) any change in the time, manner or place of performance or of
performance, or in any other term of, all or any of the Obligations, or any
other modification, supplement, amendment or waiver of or any consent to
departure from the terms and conditions of any of the Management Agreement, the
Intercreditor Agreement or any document entered into in connection with the
transactions contemplated by the Management Agreement or the Related Documents;
     (iv) any taking, release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Obligations;
     (v) the waiver by the Beneficiaries of the performance or observance by the
Guaranteed Party of any Obligations, the waiver of any default in the
performance or observance thereof, any extension by the Beneficiaries of the
time for performance and discharge by the Guaranteed Party of any Obligations or
any extension, indulgence or renewal of any Obligations; provided that the
foregoing shall not apply to applicable statutes of limitation;
     (vi) any bankruptcy, suspension of payments, insolvency, sale of assets,
winding-up, dissolution, liquidation, receivership or reorganization of, or
similar proceedings involving, the Guaranteed Party or its assets or any
resulting release or discharge of any of the Obligations;
     (vii) the recovery of any judgment against any Person or any action to
enforce the same;
     (viii) any failure or delay in the enforcement of the Obligations of any
Person under the Management Agreement or any document entered into in connection
with the transactions contemplated by the Management Agreement or any provision
thereof; provided that the foregoing shall not apply to applicable statutes of
limitation;
     (ix) any set-off, counterclaim, deduction, defense, abatement, suspension,
deferment, diminution, recoupment, limitation or termination available with
respect to any Obligations and, to the extent permitted by Applicable Law,
irrespective of any other circumstances that might otherwise limit recourse by
or against the Guarantor or any other Person;
     (x) the obtaining, the amendment or the release of or consent to any
departure from the primary or secondary obligation of any other Person, in
addition to the Guarantor, with respect to any Obligations;
     (xi) any compromise, alteration, amendment, modification, extension,
renewal, release or other change, or waiver, consent or other action, or delay
or omission or failure to act, in respect of any of the terms, covenants or
conditions of the Management Agreement or any document entered into in
connection with the transactions contemplated by the Management Agreement or any
Obligations, or any other agreement or any related document referred to therein,
or any assignment or transfer of any thereof

4



--------------------------------------------------------------------------------



 



     (xii) any change in control or the ownership of the Guaranteed Party, any
change, merger, demerger, consolidation, restructuring or termination of the
corporate structure or existence of the Guaranteed Party or its subsidiaries;
     (xiii) to the fullest extent permitted by Applicable Law, any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, a guarantor or surety with respect to any Obligations;
     (xiv) any default, failure or delay, whether as a result of actual or
alleged force majeure, commercial impracticability or otherwise, in the
performance of the Obligations, or by any other act or circumstances which may
or might in any manner or to any extent vary the risk of the Guarantor, or which
would otherwise operate as a discharge of the Guarantor;
     (xv) the existence of any other obligation of the Guarantor, or any
limitation thereof, in the Management Agreement;
     (xvi) any regulatory change or other governmental action (whether or not
adverse or other change in applicable law); or
     (xvii) the partial performance of the Obligations (whether as a result of
the exercise of any right, remedy, power or privilege or otherwise) or the
invalidity of any payment for any reason whatsoever.
Should any money due or owing in respect of Guarantor’s required performance
under this Guaranty not be recoverable from the Guarantor due to any of the
matters specified in clauses (i) through (xvii) above or for any other reason,
then, in any such case, such money shall nevertheless be recoverable from the
Guarantor as though the Guarantor were principal debtor or obligor in respect
thereof and not merely a guarantor and shall be paid by the Guarantor forthwith.
     This Guaranty shall continue to be effective or be automatically
reinstated, as the case may be, if at any time any payment, or any part thereof,
in respect of any of the Obligations is rescinded or must otherwise be restored
or returned by the Beneficiaries for any reason whatsoever, whether upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Guaranteed Party or otherwise, all as though such payment had not been made, and
the Guarantor agrees that it will indemnify the Beneficiaries on demand for all
reasonable costs and expenses (including, without limitation, fees and
disbursements of counsel) incurred by the Beneficiaries in connection with such
rescission or restoration. If an event permitting the exercise of remedies under
the Management Agreement shall at any time have occurred and be continuing and
such exercise, or any consequences thereof provided in the Management Agreement,
shall at such time be prevented by reason of the pendency against the Guaranteed
Party of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, amounts payable under the Management Agreement shall be deemed to
have been declared in default, with all attendant consequences as provided in
the Management Agreement as if such declaration of default and the consequences
thereof had been accomplished in accordance with the terms of the Management
Agreement, and the Guarantor shall forthwith provide performance as to the
Obligations guaranteed hereunder, without further notice or demand.
     SECTION 9. Information; Reporting Requirements.
     (a) Information. Guarantor has and will continue to have independent means
of obtaining information concerning EI’s affairs, financial condition and
business. Beneficiary shall

5



--------------------------------------------------------------------------------



 



not have any duty or responsibility to provide Guarantor with any credit or
other information concerning EI’s affairs, financial condition or business which
may come into Beneficiary’s possession.
     (b) Financial Statements. (i) As soon as available and in any event within
one hundred twenty (120) days after the end of any fiscal year of the Guarantor,
a copy of each annual report and any amendment to a report filed with the SEC or
any successor agency pursuant to Section 13 or 15(d) of the Exchange Act
(currently Form 10-K), as the same may be amended from time to time (which shall
include, inter alia, the consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Guarantor and its consolidated
subsidiaries as at the end of the fiscal year, and setting forth in each case in
comparative form the corresponding figures from the corresponding figures for
the preceding fiscal year, and accompanied by the related opinion of independent
public accountants of recognized national standing reasonably acceptable to the
Requisite Global Majority which opinion shall state that said financial
statements fairly present the consolidated and consolidating financial condition
and results of operations of the Guarantor and its consolidating subsidiaries as
at the end of, and for, such fiscal year and that such financial statements have
been prepared in accordance with GAAP, except for such changes in such
principles which the independent public accountants shall have concurred and
such opinion shall not contain a “going concern” or like qualification or
exception, and a certificate of such accountants stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Manager Default), (ii) as soon as available and in
any event within sixty (60) days after the end of each of the first three fiscal
quarterly periods of each fiscal year of the Guarantor, a copy of each quarterly
report and any amendment to any quarterly report filed with the SEC or any
successor agency pursuant to Section 13 or 15(d) of the Exchange Act (currently
Form 10-Q), as the same may be amended from time to time (which shall include
consolidated and consolidating statements of income, stockholders’ equity and
cash flows of the Guarantor and its consolidated subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated and consolidating balance sheets as
at the end of such period, and setting forth in each case in comparative form
the corresponding figures for the corresponding period in the preceding fiscal
year, accompanied by the certificate of a Responsible Officer, which certificate
shall state that said financial statements fairly present the consolidated and
consolidating financial condition and result of operations of the Guarantor and
its consolidated subsidiaries in accordance with GAAP, as of, and for, such
period (subject to normal year end audit adjustments)); provided, however, that
the Guarantor shall be deemed to have furnished the information required by this
Section 9 (b) if the Guarantor shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.exterran.com); provided, further, however, that
if the Requisite Global Majority and/or Indenture Trustee, as the case may be,
is unable to access EDGAR or the Guarantor’s home page on the worldwide web, the
Guarantor agrees to provide the Requisite Global Majority and/or the Indenture
Trustee, as the case may be, with paper copies of the information required to be
furnished pursuant to this Section 9(b) promptly following notice from the
Requisite Global Majority and/or Indenture Trustee, as the case may be.
Information required to be delivered pursuant to this Section 9(b) shall be
deemed to have been delivered on the date on which the Guarantor provides notice
to the Requisite Global Majority and/or Indenture Trustee, as the case may be,
that such information has been posted on “EDGAR” or Guarantor’s website or
another website identified in such notice and accessible by the Requisite Global
Majority and/or Indenture Trustee, as the case may be, without charge (and the
Guarantor hereby agrees to provide such notice).

6



--------------------------------------------------------------------------------



 



     SECTION 10. Representations and Warranties. Guarantor represents and
warrants as follows:
     (a) Organization and Good Standing. It has been duly organized and is
validly existing as a corporation in good standing under the laws of its state
of incorporation, with corporate power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.
     (b) Due Qualification. It is duly licensed, qualified and authorized to do
business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such license or qualification except for failures to be so qualified which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     (c) Power and Authority; Due Authorization. It has (i) all necessary power,
authority and legal right to execute, deliver and perform its obligations under
this Guaranty and (ii) duly authorized by all necessary corporate action such
execution, delivery and performance of this Guaranty.
     (d) Binding Obligations. This Guaranty constitutes the legal, valid and
binding obligation of Guarantor, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
     (e) No Violation. The execution, delivery and performance of this Guaranty
will not (i) conflict with, or result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under (A) the certificate of incorporation or by-laws of Guarantor or
(B) any indenture, lease, loan agreement, receivables purchase agreement,
mortgage, deed of trust, or other agreement or instrument to which Guarantor is
a party or by which it or its property is bound, (ii) result in or require the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, lease, loan agreement, receivables purchase
agreement, mortgage, deed of trust, or other agreement or instrument or
(iii) violate any law or any order, rule, regulation applicable to Guarantor of
any court or of any federal, state or foreign regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over Guarantor
or any of its properties.
     (f) Solvency. The execution, delivery and performance by the Guarantor of
this Guaranty will not render the Guarantor insolvent, nor is it being made in
contemplation of the Guarantor’s insolvency; the Guarantor does not, in its
reasonable judgment, have an unreasonably small capital for conducting its
business as presently contemplated by it.
     SECTION 11. Successors and Assigns; Amendment.
     (a) This Guaranty shall be binding upon Guarantor and upon Guarantor’s
successors and assigns and all references herein to Guarantor or EI shall be
deemed to include any successor or successors whether immediate or remote, to
such Person. Guarantor shall not assign any of its obligations hereunder without
the prior written consent of each Beneficiary.
     (b) This Guaranty shall inure to the benefit of each Beneficiary and
respective its successors and assigns and all references herein to Beneficiary
shall be deemed to include any

7



--------------------------------------------------------------------------------



 



successors and assigns of Beneficiary (whether or not reference in a particular
provision is made to such successors and assigns).
     (c) No amendment or waiver of any provision of this Guaranty, and no
consent to any departure by the Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Guarantor and
each Beneficiary and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     SECTION 12. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES. Wherever possible each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
     SECTION 13. Consent to Jurisdiction; Waiver of Jury Trial. Each Beneficiary
may enforce any claim arising out of this Guaranty in any state or federal court
having subject matter jurisdiction and located in New York, New York and with
respect to any such claim, Guarantor hereby irrevocably submits to the
jurisdiction of such courts. Guarantor irrevocably consents to the service of
process out of said courts by mailing a copy thereof, by registered mail,
postage prepaid, to Guarantor, and agrees that such service, to the fullest
extent permitted by law, (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall be
taken and held to be valid personal service upon and personal delivery to it.
Nothing herein contained shall preclude Beneficiary from bringing an action or
proceeding in respect hereof in any other country, state or place having
jurisdiction over such action. Guarantor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in such a
court located in New York, New York and any claim that any such suit, action or
proceeding brought in such court has been brought in an inconvenient forum.
GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     SECTION 14. Notices. All notices, demands or requests given pursuant to
this Guaranty shall be in writing, sent by overnight courier service or by
telefax or hand delivery to the following addresses:

     
     To Manager:
  Exterran, Inc
 
  4444 Brittmoore Road
 
  Houston, Texas 77041
 
  Telephone:   (713) 335-7295
 
  Facsimile:      (713) 446-6720
 
  Attention:
 
   
     To Issuer:
  Exterran ABS 2007 LLC
 
  4444 Brittmoore Road

8



--------------------------------------------------------------------------------



 



     
 
  Houston, Texas 77041
 
  Telephone:   (713) 335-7295
 
  Facsimile:     (713) 446-6720
 
  Attention:
 
   
     To the Indenture Trustee:
  Wells Fargo Bank, National Association
 
  Norwest Center
 
  Sixth Street and Marquette Avenue
 
  Minneapolis, MN 55479
 
  Telephone:   (612) 667-8058
 
  Facsimile:      (612) 667-3464
 
  Attention:    Corporate Trust Services -Asset- Backed Administration  
     To the Interest Rate Hedge Provider:
  Wachovia Bank, National Association
 
  301 South College St., DC-8
 
  Charlotte, North Carolina 28202-0600
 
  Telephone:   (704) 383-8778
 
  Facsimile:     (704) 383-0575
 
  Attention:   Derivatives Documentation Group

     Notice shall be effective and deemed received (a) one (1) day after being
delivered to the courier service, if sent by courier, (b) upon receipt of
confirmation of transmission, if sent by telecopy, or (c) when delivered, if
delivered by hand. Copies of each such notice shall be sent to the
Administrative Agent at Wachovia Capital Markets, LLC, Structured Asset Finance
301 S. College St., Mailcode: NCO610, Charlotte, North Carolina 28288-0610.
     SECTION 15. Third Party Beneficiary. In addition to its rights as a
Beneficiary hereunder as a secured party under the Indenture, the
Series Enhancer shall be a third party beneficiary of this Guaranty and shall be
entitled to directly enforce its rights hereunder as though it were a party
hereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Guaranty has been executed and delivered by
Guarantor’s duly authorized officer as of the date first written above.

            EXTERRAN HOLDINGS, INC.
      By:   /s/ J. Michael Anderson       Name:  J. Michael Anderson      Title:
Senior Vice President and Chief Financial Officer     

Accepted and Agreed:
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Indenture Trustee

         
By:
  /s/ Melissa Philibert    
Name:
 
 
Melissa Philibert    
Title:
  Vice President    
 
        EXTERRAN ABS 2007 LLC    
 
       
By:
  /s/ J. Michael Anderson    
Name:
 
 
J. Michael Anderson    
Title:
  Senior Vice President    

